LUMPKIN, Presiding Judge:
concur in result.
1 1 I concur in the results reached by the Court in this case. As a judge of the District Court, I repeatedly gave the instruction upon discharge of the jury contained in OUJI-CR (2d) 10-12, which states, "you have now completed your duties as jurors in this case and are discharged. The question may arise whether you are free to discuss this case with anyone. This is entirely your decision. If any person tries to discuss the case over your objection, or becomes critical of your service, please report it to me immediately." Having never been confronted with the issue raised in this case, I was never required to seek out the authority for action by a trial court, should harassment of a juror, post-trial, occur. However, upon the opportunity to research and consider the issue, it would appear there is a void in the statutory framework of our trial procedure which would allow a court to issue a protective order, post-trial, to protect former jurors from harassment. The Legislature has provided for juror protective orders in 22 0.8.1991, § 858.1. However, that statute only authorizes "a protective order for a stated period regulating disclosure of the identity and business or residential address of any perspective or sworn juror to any person or persons, other than to counsel for either party". The other statutory framework which provides for protective orders is pursuant to the Protection From Domestic Abuse Act, 22 0.8.Supp.1996, § 60 ef seq. However, those persons who are subject to that Act and eligible to receive a protective order, do not include jurors. The rules contained in 5 O0.S., § Rule 8.8 and 4.4 (2001), App. 3-A; Oklahoma Rules of Professional Conduct apply only to the actions of a licensed attorney for the purpose of determining whether or not that attorney is subject to bar discipline for their action. In addition, a review of the statutory provisions relating to injunctions, 12 0.9$.1991, § 1381 et seq., indicates these *580provisions do not apply to the situation of protection of a juror, post-trial, from harassment. As a result of this review, it would appear there is a legislative void in providing for the substantive statutory authority and procedure relating to a protective order for purposes of protecting jurors, post-trial, from harassment as a result of their duty as jurors.
1 2 I understand the trial judge in this case sought to rely on this Court's decision in Cohee v. State, 1997 OK CR 30, 942 P.2d 211. However, as reflected in my separate vote to that attempt at judicial legislation, Id. at 216-218, I do not find the proposed guidelines constituted anything but dicta, The case certainly did not rise to the level of a statutory authorization for the issuance of that type of order and provide for a procedure which would ensure the due process rights of anyone who might be subject to that order. This is an issue which should be addressed in the legislative forum. The Oklahoma Legislature should create by statute the right to issue a protective order in relation to protecting jurors from harassment after their service as jurors has been completed. In addition, the Legislature should enact a process which would afford an individual, against whom a protective order is sought, appropriate due process rights to ensure any protective orders which might be issued would comply with constitutional requirements. For these reasons, I agree with the result reached by the Court in this matter but believe some statements contained in the order exceed the breadth of statutory authorization in existence at this time.